Citation Nr: 0637985	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to November 1969.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a December 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina.  In 
December 2003 a Travel Board hearing was held before the 
undersigned.  In June 2004 the case was remanded for further 
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to November 1969.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a December 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina.  In 
December 2003 a Travel Board hearing was held before the 
undersigned.  In June 2004 the case was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifested in service, and 
there is no competent evidence of a nexus between the 
veteran's current peripheral neuropathy and his service.

2.  Basal cell carcinoma was not manifested in service; a 
malignant skin tumor was not manifested in the first 
postservice year; and there is no competent evidence of a 
nexus between any current skin cancer disability and the 
veteran's service.

3.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current hearing loss 
disability is related to service, including to any noise 
exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Service connection for basal cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  The veteran was provided 
notice complying with elements (1), (2) and (3), above, by 
letters in February 2001 and July 2001 that preceded the 
initial determinations in the claim.  These letters 
substantially complied with element (4) by informing him to 
send all medical reports in his possession, and "[a]ny 
additional evidence you would like us to consider."  
Additional notice was sent by Statement of the Case (SOC) in 
September 2002 as well as letters in November 2003, July 
2004, November 2004, June 2005, September 2005, and January 
2006.  He was given ample time to respond, and the claim was 
subsequently readjudicated.  See July 2006 Supplemental SOC 
(SSOC).  As the claims are denied, he is not prejudiced by a 
failure to properly notify him of the downstream issue of the 
rating assigned and effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The veteran has 
received all essential notice, and he is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  Medical examination and opinion was 
obtained to determine the nature and etiology of the hearing 
loss disability.  Absent competent (medical) evidence that 
peripheral neuropathy may be associated with event(s) in 
service, medical examination and opinion on these issues is 
not warranted.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  Notably, the record was held open for a 60-day 
period to afford the veteran the opportunity to secure 
supporting medical opinion; no such opinion has been 
received.  VA's duty to assist the veteran in the development 
of his claims is satisfied.

II.  Factual Basis

The veteran seeks service connection for peripheral 
neuropathy, basal cell carcinoma and hearing loss disability.  
According to his statements and testimony of record, he 
believes he was exposed to Agent Orange in service through a 
blood transfusion given during a dental extraction and/or 
through servicing of planes that had returned from service in 
the Republic of Vietnam during the Vietnam Era.  He believes 
this alleged exposure has caused his peripheral neuropathy 
and basal cell carcinoma (as related to him by his private 
physician).  He believes his hearing loss disability is due 
to exposure to excessive noise in service, particularly 
working near a flight line.

Service personnel records show that the veteran was an 
aircraft mechanic.  It is not claimed (and not shown) that he 
served in the Republic of Vietnam during the Vietnam Era.  He 
was not awarded the Vietnam Service Medal.

Service medical records show that during service the veteran 
underwent full mouth extraction of 24 teeth in March 1967.  
The surgery was performed under general anesthesia, and there 
is no notation of a blood transfusion or complications.  
Service separation examination in November 1969 showed normal 
clinical evaluations of the upper extremities, lower 
extremities, neurologic system, skin and ears (including 
hearing acuity).  Audiometric testing revealed that puretone 
thresholds (in decibels) were:


500
1000
2000
3000
4000
RIGHT
15
5
-5
X
10
LEFT
15
5
-5
X
15


Private medical records (PMR's) show that, in April 1988, the 
veteran had a skin tumor excised from his back.  The 
pathology specimen returned a diagnosis of basal cell 
carcinoma.

In March 1990 private audiometry was interpreted as showing 
essentially normal hearing in the speech range and a 
bilateral high frequency drop (the audiometry chart was not 
converted to numerical puretone threshold values).

PMR's show that the veteran presented in July 1999 with onset 
of numbness of the feet, swelling and throbbing behind the 
knees, and aching in the low back.  He had noticed 
difficulties that began five years previous.  
Electromyography and nerve conduction velocity study 
(EMG/NCV) in August 1999 resulted in an impression of 
polyneuropathy vs. polyradiculopathy.  The findings were 
later interpreted as showing small fibropolyneuropathy and 
peripheral neuropathy.  Subsequently, a more definitive 
diagnosis of peripheral neuropathy was provided of a possible 
idiopathic, chemically induced and/or Agent Orange exposure 
etiology.

A March 2002 VA clinic consultation noted that the etiology 
of the veteran's neuropathy was unknown.  EMG/NCV study 
showed no electrical evidence of peripheral neuropathy or 
cervical myelopathy, but was suggestive of a mild bilateral 
L5 and S1 lumbar radiculopathy.

VA audiology evaluation in May 2005 revealed bilateral 
hearing loss disability per VA standards (exceeding 40 
decibels in the frequencies of 2000-4000 Hz in both ears).  
The examiner opined that, based upon review of the claims 
file, the current hearing loss was not related or caused by 
the veteran's active service.  This opinion was based on 
there being no evidence that hearing loss occurred in 
service; normal audiogram findings from 250-6000 Hz shown 
bilaterally at the time of discharge from service; no report 
of hearing loss until 1983; and the first documentation of 
hearing loss in 1990, 21 years after the veteran's discharge 
from service.  

On VA audiological evaluation in June 2006 (with review of 
the claims file), it was noted that bilateral high frequency 
hearing loss was first demonstrated on an audiogram in March 
1990.  The examiner opined that, given the normal hearing 
tests at entrance and discharge from military service, the 
hearing loss was not related or caused by the veteran's 
military service.

III.  Law and regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) and basal cell carcinoma (as a malignant 
tumor) are chronic diseases which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends exposure to Agent Orange based upon a 
blood transfusion and/or servicing planes that returned from 
service in the Republic of Vietnam during the Vietnam Era.  
He concedes that his herbicide exposure did not occur as a 
result of setting foot in Vietnam, or serving offshore of 
Vietnam.  He has not been awarded the Vietnam Service Medal.  
Thus, the presumptive provisions of 38 C.F.R. § 3.307(a)(6) 
do not apply.  See Pratt v. Nicholson, 20 Vet. App. 252 
(2006).  There is no authority statute, regulation or VA's 
M21-1 provisions to allow a presumption of exposure to Agent 
Orange in this instance.  [Given the undisputed facts above, 
the instant case is not affected by the recent decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and the stay 
imposed by the Board in Chairman's Memorandum No. 01-06-24 
(Sept. 21, 2006).]

To establish entitlement to service connection under the 
general laws and regulations governing service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is not in dispute that the veteran now has peripheral 
neuropathy and bilateral hearing loss disability, and has had 
excision of basal cell carcinoma.  However, the veteran's 
service medical records are entirely negative for complaints, 
diagnosis, or treatment for such disabilities with no 
pertinent abnormalities shown on service separation 
examination in November 1969.  There is no evidence that such 
disabilities were manifested in the first postservice year.  
Consequently, service connection for peripheral neuropathy, 
basal cell carcinoma and bilateral hearing loss on the basis 
that such became manifest in service, and persisted, or for 
basal cell carcinoma or sensorineural hearing loss (as 
organic disease of the nervous system) on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

To establish service connection in these circumstances, there 
must be competent (medical) evidence that the current 
disability is related to event(s) in service.  Hickson, 12 
Vet. App. at 253.  Postservice medical records first show a 
diagnosis of basal cell carcinoma in 1988, bilateral hearing 
loss in 1990 and peripheral neuropathy in 1999.  These 
disabilities are shown by the record no less than 18 years 
following the veteran's separation from service in 1969.  
Such lengthy time intervals between service and the first 
clinical manifestations of the disabilities at issue 
postservice are, of themselves, factors for consideration 
against a finding of service connection.  See Maxson v. 
Gober, 230 F 3d 1330 (Fed. Cir. 2000).

With respect to the claims for service connection for 
peripheral neuropathy and basal cell carcinoma, the record is 
devoid of any competent (medical) evidence that relates these 
disabilities to service.  As noted above, there is no 
competent evidence of record that the veteran was exposed to 
Agent Orange either by way of blood transfusion or servicing 
of airplanes.  Regardless, because he is a layperson, the 
veteran is not competent to establish by his own opinion the 
claimed disabilities are causally related to an event in 
service, such as any possible Agent Orange exposure.  See 
Espiritu, supra.  Without any competent or objective evidence 
that the veteran's current peripheral neuropathy and basal 
cell carcinoma was manifested in service or during applicable 
postservice presumptive periods, and with no competent 
evidence of a nexus between such disability and the veteran's 
military service, service connection for the disabilities is 
not warranted.  See Hickson, 12 Vet. App. at 253.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply.

Regarding the claim seeking service connection for hearing 
loss disability, it may readily be assumed (and is not in 
dispute) that by virtue of his military occupation specialty 
(aircraft mechanic) the veteran was subjected to noise trauma 
in service.  However, VA audiologists in May 2005 and June 
2006 provided opinion, based on evaluation of the veteran, 
his accounts of noise exposure in service, and review of the 
claims file, that his current bilateral hearing loss 
disability is not related to event(s) in service.  There is 
no competent (medical opinion) to the contrary.  

As the preponderance of the evidence is against there being a 
nexus between any current hearing loss disability and the 
veteran's service, the preponderance of the evidence is 
against the claim seeking service connection for hearing loss 
disability.  Consequently, service connection for bilateral 
hearing loss must also be denied.





ORDER


Service connection for peripheral neuropathy is denied.

Service connection for basal cell carcinoma is denied.

Service connection for bilateral hearing loss is denied.





____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


